In an action to foreclose a mortgage on certain real property and for other relief, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County, entered August 18, 1965, as denied her motion for summary judgment. Order, insofar as appealed from, reversed and plaintiff’s motion for summary judgment granted, with $10 costs and disbursements. The defense of usury interposed in defendant’s answer was not available to him as a guarantor of the corporate obligation (General Phoenix Corp. v. Cabot, 300 N. Y. 87, 95; Salvin v. Myles Realty Co., 227 N. Y. 51, 58; Union Estates Co. v. Adlon Constr. Co., 221 N. Y. 183, 186; Rosa v. Butterfield, 33 N. Y. 665). The motion papers disclose no issues of fact requiring a trial and plaintiff’s motion for summary judgment should have been granted.
Ughetta, Acting P, J., Christ, Brennan, Rabin and Hopkins, JJ., concur.